Citation Nr: 1118129	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate disability rating for neurologic manifestations of the service-connected C6-7 herniated nucleus pulposus, cervical spondylosis, status-post cervical spine surgery.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active duty from March 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in August 2009.  At that time the Board noted that the Veteran's disability had previously been characterized as C6-7 herniated nucleus pulposus, cervical spondylosis, status-post cervical spine surgery with radiculopathy to the left upper extremity, but also noted that, under note (1) to the general rating formula for diseases and injuries of the spine, neurologic manifestations are to be rated separately.  Thus, the Board separated the orthopedic and neurological manifestations of the Veteran's cervical spine disorder.  The Board decided the issue with regard to the orthopedic manifestations but remanded the issue regarding neurological manifestations for a VA neurological examination.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  
  

FINDING OF FACT

In a December 2009, the Veteran indicated that he wished to withdraw his appeal.  In a subsequent April 2011 signed statement, the Veteran's representative reiterated the Veteran's previous request.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2009 Report of Contact, it was noted that the Veteran indicated that he wished to withdraw his appeal.  In a subsequent April 2011 signed statement, the Veteran's representative reiterated the Veteran's previous request to withdraw his appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).  The Veteran has properly withdrawn his appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


